** Summary **
REQUIREMENTS FOR CERTIFICATE OR LICENSE BY BOARD OF PUBLIC ACCOUNTANCY The provisions of 59 O.S. 15.8 [59-15.8](b) (1971) do not require that an applicant for the certificate of Certified Public Accountant or license of Public Accountant complete a minimum number of semester hours in subjects related to the area of accounting.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does an applicant for the certificate of Certified Public Accountant or license of Public Accountant have to have a minimum number of semester hours in related subjects in order to comply with the requirements of 59 O.S. 15.8 [59-15.8] (b) (1971)? Title 59 O.S. 15.8 [59-15.8](b) (1971) provides: "The experience requirement shall be at least three (3) years of public accounting experience, at least one (1) of which shall have been in this State, and the Board shall give consideration to equivalent experience as satisfying the requirement of three (3) years' public accounting experience, such equivalent experience to consist of work of a responsible and nonroutine accounting nature which requires independent judgment on accounting matters. Provided, however, that as to an applicant who is a graduate with a major in accounting or with a nonaccounting major supplemented by what the Board determines to be substantially the equivalent of an accounting major of any four (4) year college or university in the State of Oklahoma or any other four (4) year college or university recognized by the Board, such shall be deemed the equivalent of the aforesaid three (3) years' public accounting experience provided that the applicant shall have satisfactorily completed forty-eight (48) semester hours, or the equivalent thereof, in accounting and related subjects, of which not less than thirty (30) semester hours, or the equivalent thereof, be in accounting courses (of which at least one (1) course shall be in auditing), and the remainder of said forty-eight (48) semester hours, or the equivalent thereof, be in said related subjects, which shall be any or all of the subjects of economics, statistics, business law, finance, business management, marketing and business communication." (Emphasis added) Said provision allows an applicant to meet the experience requirement for qualification for certificate or license by being a graduate of a four year higher education institution with at least thirty of the required forty-eight semester hours being in accounting and the remainder in specified related subjects. It is clear that the Legislature, by providing for not less than thirty (30) semester hours to be in accounting, intended that a person could have more than thirty semester hours in accounting, even up to forty-eight semester hours.  Because Section 59 O.S. 15.8 [59-15.8](b) provides that an applicant can take more than thirty semester hours in accounting, there is no minimum number of semester hours an applicant must complete to comply with the related subjects provisions of said section.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. The provisions of 59 O.S. 15.8 [59-15.8](b) (1971) do not require that an applicant for the certificate of Certified Public Accountant or license of Public Accountant complete a minimum number of semester hours in subjects related to the area of accounting.  (Mike D. Martin)